DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-7, 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/30/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-11, 13 and 14, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konno (US Publication No. 20030224803).

As to claim 8, Konno teaches a method for providing positioning based communication services by a network in a wireless communication system (fig. 1, fig. 2, abs, pp0018, indicating non-communication area based on position information), the method comprising: receiving a registration request message from a UE (fig. 1, fig. 4, SP1, pp0115, set up or transmission request); transmitting, to the UE, a registration accept message as a response to a registration request message (fig. 1, fig. 4, SP6, pp0115, set up or call proceeding); monitoring an environment in which the UE performs communication (fig. 1, fig. 2, abs, pp0082, matching mobile terminal’s received position information and determine whether or not mobile terminal is in a no-communication or prohibited area); and transmitting, to an entity, an alarm message indicating that a connection with the UE may be released, based on the environment in which the UE performs communication (fig. 1, fig. 2, abs, the network is disconnected. Consequently, use of the mobile terminal is prohibited in an area where a mobile terminal should preferably be restricted, pp0024, disconnection of the network may be notified to the mobile terminal or other mobile terminals, and pp0041) and configuration information of the UE stored in the network (fig. 1, pp0077, information for the no-communication area which is stored in the memory device 35, and pp0173, it is acceptable for each base station to store the route information).  
As to claim 9, Konno teaches wherein the configuration information of the UE includes (i) information on restricted area in which the UE does not perform the communication, or (ii) contact information related with the entity (fig. 1, pp0077, information for the no-communication area which is stored in the memory device 35, and pp0173, it is acceptable for each base station to store the route information).  
As to claim 10, Konno teaches wherein the alarm message is transmitted when a positioning where the UE performs communication or a positioning where the UE is 134Attorney Docket No.: 20211-0455001 Client Ref.: OPP-2020-0015-US; LGE Ref: 20ASL042US01 expected to perform the communication correspond to a restricted area where the UE does not perform the communication (fig. 1, fig. 2, abs, pp0082, matching mobile terminal received position information and determine whether or not mobile terminal is in a no-communication or prohibited area, and pp0024, pp0041, disconnection of the network may be notified to the mobile terminal or other mobile terminals).  
As to claim 11, Konno teaches wherein the information on the restricted area in which the UE does not perform the communication is set as a value indicating a height or an altitude (fig. 1, fig. 2, abs, pp0082, matching mobile terminal received position information and determine whether or not mobile terminal is in a no-communication or prohibited area, and pp0066, the present position information (longitude, latitude, altitude) of the mobile terminal).  
As to claim 13, Konno teaches wherein the alarm message includes the information on the restricted area in which the UE does not perform the communication (fig. 1, fig. 2, abs, pp0082, matching mobile terminal received position information and determine whether or not mobile terminal is in a no-communication or prohibited area, and pp0024, pp0041, disconnection of the network may be notified to the mobile terminal or other mobile terminals, and pp0028, notifying that the position information indicates the non-communication area).  
As to claim 14, Konno teaches wherein the registration request message includes the contact information related with the entity (fig. 1, fig. 4, pp0115, set up request including numbers for who transmits and who is called up) by "SET UP").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konno (US Publication No. 20030224803) in view of Kihara et al. (US Publication No. 20190188398).

As to claim 12, Konno teaches the limitations of the independent claim as discussed above. However fails to explicitly teach wherein the alarm message includes time information related with a release of the communication with the UE.  
In an analogous field of endeavor, Kihara teaches wherein the alarm message includes time information related with a release of the communication with the UE (fig. 1, fig. 10, pp0124, termination alert time). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Konno with the teachings of Kihara to achieve the goal of efficiently and reliably detecting the location of a user, and to improve resource security, authenticates a user's action on the resource based on the detected user's location and authority over a set resource in accordance with the user's location (Kihara, pp0004).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885.  The examiner can normally be reached on M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645